DETAILED ACTION

This Office Action is in response to the amendment filed on February 7, 2022.  Primary Examiner acknowledges Claims 1-20 are pending in this application, with Claims 1, 3-5, 7, 8, 15, 18, and 19 having been currently amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not disclose or teach the specific structure and relationship as claimed in independent Claims 1 and 15 including the features of “an injector diaphragm assembly coupled between the patient respiratory circuit and a supply of oxygenated air for receiving the volume of inhalation air from the supply of oxygenated air and delivering the volume of inhalation air to the patient respiratory circuit, the injector diaphragm assembly including: an injector diaphragm housing including a cylindrical tank having an inner surface defining an inhalation air chamber and an injector volume reduction member positioned within an interior of the cylindrical tank for reducing an internal volume of the inhalation air chamber; and an inhalation diaphragm coupled to the injector diaphragm housing to enclose the inhalation air chamber, the inhalation diaphragm including a flexible silicone rubber assembly attached to an open top end of the cylindrical tank and moveable between a first inhalation position and a second inhalation position to adjust the internal volume of the inhalation air chamber” and “an extractor diaphragm assembly coupled between the patient respiratory circuit and an exhaust air outlet connector assembly for receiving a volume of exhaled air from the patient respiratory circuit and delivering the volume of exhaled air to the exhaust air outlet connector assembly, the extractor diaphragm assembly including: an extractor diaphragm housing including an inner surface defining an exhalation air chamber; and an exhalation diaphragm coupled to the extractor diaphragm housing to enclose the exhalation air chamber, the exhalation diaphragm moveable between a first exhalation position and a second exhalation position to adjust a volume of the exhalation air chamber”.  Thus Claims 1-20 are deemed allowable over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785